ATTORNEY GENERALOF TEXAS
                                               GREG        ABBOTT




                                                  March 13,2006



Mr. C. Tom Clowe, Jr.                                      Opinion No. GA-04 10
Chair, Texas Lottery Commission
Post Office Box 16630                                      Re: Whether the Texas Lottery Commission may
Austin, Texas 78761-6630                                   award the cash equivalent of a prize to a person
                                                           who is at least 18 years of age but not yet 2 1 years
                                                           of age (RQ-0393-GA)

Dear Mr. Clowe:

         You ask whether the Texas Lottery Commission may award the cash equivalent of a prize
to a person who is at least 18 years of age but not yet 2 1 years of age.’

         Two different statutes govern the minimum age at which a person may purchase a lottery
ticket and the minimum age at which a person may directly receive prize money. Section 466.305 1,
which was enacted as part of the 1991 legislation that created the Texas Lottery, prohibits the sale
of a lottery ticket to a person younger than 18 years of age. See Act of Aug. 13,1991,72d Leg., 1st
C.S., ch. 6, § 2, sec. 4.02, 1991 Tex. Gen. Laws 197,212 (now codified at TEX. GOV’T CODEANN.
5 466.3051 (Vernon 2004)). Both the sales agent who sells the ticket and the individual who
purchases the ticket are subject to the prohibition. See id.2 On the other hand, a “person 18 years
of age or older may purchase a ticket to give as a gift to another person, including an individual
younger than 18 years of age.” Id. Since 1993, delivery of a prize to a person under 18 years of age
has been governed by section 466.405 of the Government Code. See Act of Apr. 28,1993,73d Leg.,
R.S., ch. 107, 6 4.03, 1993 Tex. Gen. Laws 195,224-25.        In that year the legislature amended the
lottery statute by enacting the present version of section 466.405, which reads as follows:

                  (a) If a minor is entitled to prize money on a winning ticket in an
                  amount less than $600, the director may make payment by delivery
                  to an adult member of the minor’s family, or to the minor’s guardian,
                  of a warrant payable to the order of the minor.


           ‘See Letter from C. Tom Clowe, Jr., Chair, Texas Lottery Commission, to Honorable Greg Abbott, Attorney
General of Texas (Sept. 13, 2005) (on file with the Opinion Committee, also available at http://www.oag.state.tx.us)
[hereinafter Request Letter].

         ‘The offense of selling a ticket to an individual under 18 years of age is a Class C misdemeanor; an individual
under the age of 18 years who purchases a ticket commits an offense punishable by a fine not to exceed $250. TEX.
GOV’T CODEANN. $466.305 l(e)-(f) (Vernon 2004).
Mr. C. Tom Clowe, Jr. - Page 2               (GA-0410)




               (b) If a minor is entitled to prize money on a winning ticket in an
               amount of $600 or more, the director may direct payment to the minor
               by depositing the amount of the prize in any bank to the credit of an
               adult member of the minor’s family or of the minor’s guardian as
               custodian of the minor.

               (c) The director shall pay the cash equivalent of a prize other than
               prize money if the person entitled to claim the prize is a minor.
               Payment of the cash equivalent of a prize other than prize money to
               a minor shall be made as provided by Subsections (a) and (b).

               (d) A person designated to receive payment on behalf of a minor has
               the power and duties of a custodian under Chapter 141, Property
               Code.

               (e) In this section, “adult,” “bank,” “custodian,” “guardian,”
               “member of a minor’s family,” and “minor” have the meanings
               assigned by Section 141.002, Property Code.

TEX. GOV’T CODE ANN. 4 466.405 (Vernon 2004). Thus, a minor is permitted to receive prize
money under subsections (a) and (b) or to receive “the cash equivalent” of a prize under subsection
(c). “Minor” was defined in 1993, and still is, by reference to chapter 141 of the Property Code.

         In 199 1, chapter 14 1 of the Property Code defined “minor” as “an individual who is younger
than 18 years of age.” SeeActofMay26,1983,68thLeg.,R.S.,           ch. 576,§ 141.002,1983 Tex. Gen.
Laws 3475,370O (former Property Code section 141.002( 12)). In 1995, that provision was amended
to define “minor” as “an individual who is younger than 21 years of age.” See Act of May 27,1995,
74th Leg., R.S., ch. 1043,s 1, sec. 2,1995 Tex. Gen. Laws 5177 (now codified at TEX.PROP.CODE
ANN. tj 141.002(11) (V emon Supp. 2005)). Thus, when these two provisions are read together, prize
money or “the cash equivalent of a prize” may be awarded to a person under 21 years of age only in
accordance with subsections (a)-(c) of section 466.405 of the Government Code.

       You specifically ask about the award of a prize to a minor in a “second-chance drawing” that
you describe as a situation “in which a person may mail in a non-winning scratch-off ticket for a
chance to win a merchandise prize in a drawing.” Request Letter, supra note 1, at 2.

         Section 466.405 of the Government Code has not been amended since 1993. There is no
indication that the legislature that amended the Property Code definition of “minor” in 1995 from
“an individual who is younger than 18 years of age” to “an individual who is younger than 2 1 years
of age” intended that the change not be applicable to section 466.405. Indeed, the 1995 legislation
that amended the Property Code was modeled on the “Uniform Transfers to Minors Act,” which was
established by the National Conference of Commissioners on State Laws, and is denominated the
“Texas Uniform Transfers to Minors Act.” See TEX. HOUSE RESEARCH ORGANIZATION, BILL
Mr. C. Tom Clowe, Jr. - Page 3                 (GA-0410)




ANALYSIS,Tex. H.B. 2268,74th Leg., R.S. (1995) at 1; Act of May 27, 1995,74th Leg., R.S., ch.
1043, 0 1, sec. 1, 1995 Tex. Gen. Laws 5177 (now codified at TEX. PROP.CODEANN. fj 141.001
(Vernon Supp. 2005)). A bill analysis accompanying the 1995 legislation that adopted chapter 141
of the Property Code states that “[mlost states have now adopted the Uniform Transfers to Minors
Act” (“UTMA”). See TEX. HOUSECOMM. ON CIVILPRACTICES,                 BILLANALYSIS,Tex. H.B. 2268,
74th Leg., R.S. (1995) at 1. “UTMA provides greater flexibility and extends custodianships to age
21.” See id. In effect, all that the legislature has done is to extend to the under 21 age group the
same restrictions on receipt of prizes that originally applied only to persons under the age of 18.
While this may seem an anomalous result in that persons between the ages of 18 and 21 are still
permitted to purchase lottery tickets, we believe that it clearly comports with legislative intent. Thus,
we construe both section 466.405 of the Government Code and section 14 1.002 of the Property Code
according to their plain language. See In Re Canales, 52 S.W.3d 698, 702 (Tex. 2001).

         Section 466.405 of the Government Code provides the answer to your question. Under
subsection (c), if a minor is entitled to “a prize other than prize money,” the director of the Lottery
Commission is instructed to “pay the cash equivalent” of the prize. If that “cash equivalent” is in
an amount less than $600, “the director may make payment by delivery to an adult member of the
minor’s family, or to the minor’s guardian, of a warrant payable to the order of the minor.” TEX.
GOV'T CODE ANN. 0 466.405(a) (Vernon 2004). “Member of the minor’s family” is defined by the
Property Code as “the minor’s parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt,
whether of whole or half blood or by adoption.” TEX. PROP.CODE ANN. !j 141.002(10) (Vernon
Supp. 2005). “Guardian” means “a person appointed or qualified by a court to act as general,
limited, or temporary guardian of a minor’s property or a person legally authorized to perform
substantially the same functions.” Id. 5 141.002(8).

        Likewise, if the cash equivalent is an amount of $600 or more, “the director may direct
payment to the minor by depositing the amount of the prize in any bank to the credit of an adult
member of the minor’s family or of the minor’s guardian as custodian for the minor.” TEX. GOV'T
CODE ANN. 6 466.405(b) (V emon 2004). “Member of the minor’s family” and “guardian” have
the same meanings for purposes of subsection 466.405(b) as for subsection 466.405(a). See id.
5 466.405(e).

         We conclude therefore that the Texas Lottery Commission must award the cash equivalent
of a prize to a person who is at least 18 years of age but not yet 21 years of age in accordance with
the terms of section 466.405 of the Government Code.
Mr. C. Tom Clowe, Jr. - Page 4               (GA-0410)




                                       SUMMARY

                       For purposes of the State Lottery Act, a “minor” is an
               individual who has not yet attained the age of 21 years. The Texas
               Lottery Commission must award the cash equivalent of a prize to a
               person who is at least 18 years of age but not yet 2 1 years of age in
               accordance with the terms of section 466.405 of the Government
               Code.




BARRY R. MCBEE
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee